Citation Nr: 0709660	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative joint disease of 
the left knee with pain, effusion, and a history of locking 
(hereinafter DJD).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from May 1979 to 
June 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).  

The veteran was originally service connected for internal 
derangement of the left knee by rating decision in October 
1987, for which he was assigned a noncompensable evaluation 
effective June 27, 1987.  He filed a claim for increase in 
March 2003, and an August 2003 rating decision granted a 10 
percent evaluation for internal derangement of the left knee 
effective April 18, 2002.  The veteran timely appealed.  

An April 2004 rating decision granted entitlement to service 
connection for DJD of the left knee and assigned a 20 percent 
evaluation effective March 7, 2003.  Although there is no 
specific notice of disagreement to this action, a November 
2004 Supplemental Statement of the Case addressed both of the 
service-connected disabilities listed on the title page, and 
the veteran testified on both issues at an October 2005 
personal hearing at the RO.  Moreover, the Board notes that 
when the veteran requested a VA Form 9 appeal form in July 
2004, he was told in a VA letter later in July 2004 that he 
had already sent in a valid VA Form 9 for his appeal.  
Consequently, the Board concludes that the veteran's appeal 
includes both of the issues listed on the title page. 

Based on the veteran's request, he was scheduled for a 
personal hearing before a member of the Board sitting at the 
RO on April 28, 2006.  However, he failed to appear for the 
hearing without explanation.


FINDINGS OF FACT

1.  Arthritis of the right knee is manifested by pain with 
flexion of the knee to greater than 60 degrees and extension 
to 0 degrees.  

2.  There is no evidence of more than slight recurrent 
subluxation or lateral instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for service-connected DJD of the left knee have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5258, 5260, 5261 
(2006).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected internal derangement of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5310A, 5107 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In March 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish entitlement to an increased 
rating.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get additional evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  Private 
medical records were subsequently added to the claims file.

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board also notes that the veteran was provided 
information in March 2006 on disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are multiple examination and treatment reports on file on the 
left knee, including a VA examination report dated in May 
2005.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issues addressed 
herein.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  The veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim, including at his October 2005 RO hearing.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the 
veteran's cervical spine disability, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Schedular Criteria

The veteran's service-connected DJD of the left knee is rated 
by the RO under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5258.  In the selection of diagnostic 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2006).  The hyphenated diagnostic code in this case 
indicates that "arthritis" under Diagnostic Code 5010, is 
the service-connected disorder, and dislocation of semilunar 
cartilage, under Diagnostic Code 5258, is a residual 
condition.  

Arthritis, due to trauma, substantiated by x-ray findings, 
will be rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2006).  
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 20 
percent evaluation is assigned when there is x-ray evidence 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5258 assigns a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2006).

Diagnostic Code 5257 involves recurrent subluxation or 
lateral instability of the knee and provides a 10 percent 
rating for slight impairment, a 20 percent rating for 
moderate impairment, and a 30 percent rating for severe 
impairment.  38 C.F.R. 
§§ 4.71a, DC 5257 (2006).

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2006) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).



Analysis

DJD Of The Left Knee

The veteran's service-connected DJD of the left knee is rated 
as 20 percent disabling under Diagnostic Code 5258, which is 
the only, and therefore the maximum, rating provided for 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  However, 
higher ratings are available based on limitation of motion of 
the leg, as noted above.

To warrant an evaluation in excess of 20 percent for 
arthritis of the knee, there would need to be evidence of 
limitation of flexion of the leg to 15 degrees or limitation 
of extension of the leg to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.

However, motion of the left leg was noted to be normal, 
meaning from 0-140 degrees, on VA examination in July 2003 
and was from 0-120 degrees in September 2004 and on VA 
examination in May 2005.  Consequently, because range of 
motion of the left leg is much better than required for an 
increased evaluation, an evaluation in excess of 20 percent 
is not warranted for service-connected DJD of the left knee 
under the criteria of either Diagnostic Code 5260 or 5261.  

Because the veteran does not have ankylosis of the knee or 
impairment of the tibia and fibula, an increased evaluation 
is not warranted for left knee DJD under another diagnostic 
code for disability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262 (2006).  

The Board notes that an increased evaluation can also be 
assigned for a disability rated for limitation of motion due 
to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although there is evidence of some limitation of motion of 
the left leg due to pain on the above-noted examinations, 
this additional loss of motion did not equate to limitation 
of flexion or extension that would meet the criteria for more 
than a 20 percent evaluation under either Diagnostic Code 
5260 or 5261, including with repetitive motion.  See also 
38 C.F.R. § 4.40, 4.45.

The Board also notes that because neither limitation of 
flexion nor limitation of extension of the left leg warrants 
a compensable evaluation under the rating schedule, a higher 
rating is not warranted for service-connected DJD of the left 
knee based on the language of VAOPGCPREC 9-04; 69 Fed. Reg. 
59990 (2004), which involves rating compensable limitation of 
flexion and extension of the leg as separate disabilities 
under Diagnostic Codes 5260 and 5261. 

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology that would fulfill the 
requirements for an evaluation in excess of 20 percent under 
any applicable rating criteria involving the veteran's 
service-connected DJD of the left knee during the appeal 
period, the Board concludes that staged ratings are not 
warranted for this disorder.  See Fenderson, 12 Vet. App. 119 
(1999).  

Internal Derangement Of The Left Knee

As noted above, the veteran's internal derangement of the 
left knee is rated as 10 percent disabling under Diagnostic 
Code 5257, meaning there is no more than slight impairment.

No left knee instability was reported on VA evaluations in 
July 2003, September 2004, and May 2005.  Although there was 
no reference to the veteran's gait in September 2004, his 
gait was normal on VA examinations in July 2003 and May 2005.  
When examined in May 2005, there was no objective evidence of 
painful motion, edema, effusion, instability, or weakness.  
Consequently, because the Board finds that the medical 
evidence does not show more than slight recurrent subluxation 
or lateral instability, a rating in excess of 10 percent is 
not warrant.  

An increased evaluation for service-connected internal 
derangement of the left knee cannot be provided under another 
possibly applicable diagnostic code because this disability 
does not involve ankylosis or impairment of the tibia and 
fibula.  Additionally, loss of motion of the left leg is 
evaluated as part of his service-connected DJD of the left 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 
5261, 5262 (2006); see also 38 C.F.R. § 4.14 (2006).

The Board also finds that an increased evaluation for 
internal derangement of the left knee is not warranted under 
DeLuca and 38 C.F.R. §§ 4.40, 4.45, as the disability is 
evaluated under Diagnostic Code 5257, which does not involve 
limitation of motion.  The Court has held that where a 
diagnostic code is not 
predicated on a limited range of motion, such as Diagnostic 
Code 5257, the provisions of 38 C.F.R. §§ 4.40, 4.45 (2006) 
as to pain do not apply.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  

Additional Matters

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  

Although the veteran underwent arthroscopic surgery of the 
left knee in January 1997, there is no evidence that he has 
been frequently hospitalized for either of his service-
connected left knee disabilities.  The schedular evaluations 
in this case are not inadequate.  Ratings in excess of those 
currently assigned are provided for certain manifestations of 
the service-connected left knee disorders, such as greater 
loss of leg flexion and extension, but the medical evidence 
reflects that those manifestations are not present in this 
case.  

Although it was noted in May 2005 that the veteran's left 
knee disabilities affect active employment, they do not 
affect sedentary employment.  In fact, there was no objective 
evidence in May 2005 of painful motion, edema, effusion, 
instability, or weakness.  Therefore, the RO's decision not 
to refer this claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.

Additionally, as the medical evidence does not show 
symptomatology that meets the required criteria for ratings 
in excess of those at issue, the preponderance of the 
evidence is against the veteran's increased rating claims, 
and the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for DJD of the left knee is denied.  

Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the left knee is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


